UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

 

D.J.
Plaintiff,

Civil Action No. 1:19-CV-02232-MLB
V.

COLUMBIA AT SYLVAN HILLS,
L.P.,

and
COLUMBIA RESIDENTIAL, LLC;
and

HOUSING AUTHORITY OF THE
CITY OF ATLANTA,

Defendants.

 

 

 

CERTIFICATE OF SERVICE
I hereby certify that on October 31, 2019, I served a copy of Plaintiffs’
Notice of Deposition and Subpoena for Chenoa Taylor pursuant to Federal Rule of
Civil Procedure 30(b) on counsel for Defendants Columbia at Sylvan Hills and
Columbia Residential, Mario Breedlove, by email to
mbreedlove@breedlovelawfirm.com and counsel for Defendant Housing Authority
| of the City of Atlanta, David Langford, by email to

david.langford@atlantahousing.org

Page 1 of 2

 
 

Executed on October 31, 2019

ATLANTA LEGAL AID SOCIETY
54 Ellis St., NE

Atlanta, GA 30312

Tel. (404) 614-3985

Fax (404) 614-3997

Attorneys for Plaintiff

/s/ Margaret L. Kinnear

 

Margaret L. Kinnear

GA Bar No. 421799
mlkinnear@atlantalegalaid.org
Charles R. Bliss

GA Bar No. 063385
crbliss@atlantalegalaid.org
Anne E. Carder

GA Bar No. 094686
aecarder@atlantalegalaid.org
Miriam Gutman

GA Bar No. 170768
mgutman@atlantalegalaid.org
Wingo F. Smith

GA Bar No. 147896
wfsmith@atlantalegalaid.org

Page 2 of 2

 
